15‐3292‐cr 
United States v. Watkins 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                 SUMMARY ORDER 
                                            
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A 
SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 3rd day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                                          Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
UNITED STATES OF AMERICA,     
                   Appellee, 
 
                   ‐v.‐                                      15‐3292 
 
DUANE COSTA, TRENTON DREW,   
GARY FRANCE, FRANK MYERS, 
                   Defendants, 

                                          1 
 
EMORY WATKINS,   
                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                              Julia Pamela Heit, New York, NY. 
 
FOR APPELLEE:                               Andrey Spektor, Assistant United States 
                                            Attorney (Amy Busa, Alexander Solomon, 
                                            Assistant United States Attorneys, on the 
                                            brief), for Richard P. Donoghue, United 
                                            States Attorney, Eastern District of New 
                                            York, Brooklyn, NY.   
 
         Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Wexler, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

       Emory Watkins appeals from the judgment of the United States District 
Court for the Eastern District of New York (Wexler, J.) convicting him, upon his 
plea of guilty, of conspiracy to commit Hobbs Act robbery, in violation of 18 
U.S.C. § 1951(a), and of use of a firearm in relation to a crime of violence, in 
violation of 18 U.S.C. § 924(c)(1)(A).    We assume the parties’ familiarity with the 
underlying facts and procedural history.     

      In relevant part, section 924(c)(1)(A) provides mandatory punishment for 
“any person who, during and in relation to any crime of violence . . . for which the 
person may be prosecuted in a court of the United States, uses or carries a firearm, 
or who, in furtherance of any such crime, possesses a firearm.”    18 U.S.C. § 
924(c)(1)(A). 

       


                                          2 
       Section 924(c)(3) defines the “crime of violence” element of section 
924(c)(1)(A) as a felony that “(A) has as an element the use, attempted use, or 
threatened use of physical force against the person or property of another, or (B) 
that by its nature, involves a substantial risk that physical force against the person 
or property of another may be used in the course of committing the offense.”   
Id. § 924(c)(3). 

      Watkins argues that his section 924(c)(1)(A) conviction must be vacated 
because (1) the predicate conspiracy is not a categorical crime of violence under 
section 924(c)(3)(A); (2) section 924(c)(3)(B) is unconstitutionally vague; and (3) 
his conduct during the predicate conspiracy does not satisfy a case‐specific 
approach to section 924(c)(3)(B).    We disagree, compelled by our precedents in 
United States v. Hill, 890 F.3d 51 (2d Cir. 2018), and United States v. Barrett, 903 
F.3d 166 (2d Cir. 2018), and therefore affirm. 

       1. Conspiracy to commit Hobbs Act robbery is a crime of violence under 
this Circuit’s categorical approach.    Barrett, 903 F.3d at 177.    First, the object of 
Watkins’s conspiracy, Hobbs Act robbery, is a categorical crime of violence under 
section 924(c)(3)(A) because it “has as an element the use, attempted use, or 
threatened use of physical force against the person or property of another.”    Id. 
at 174 (quoting Hill, 890 F.3d at 60 (quoting 18 U.S.C. § 924 (c)(3)(A))).    Second, “a 
conspiracy to commit a crime of violence is itself a crime of violence under 18 
U.S.C. [section] 924(c).”    Barrett, 903 F.3d at 175.    As set forth in Barrett: when 
the object offense of a conspiracy is categorically a crime of violence, the 
conspiracy to commit that offense is also crime of violence “in each case.”    Id. at 
177 (internal quotation marks omitted). 

      Accordingly, Watkins’s conviction is a crime of violence “under traditional 
categorical analysis by reference only to the crime’s elements as applied to 
both [section] 924(c)(3)(A) and [section] 924(c)(3)(B).”    See id.    This conspiracy 
to commit Hobbs Act robbery is therefore a categorical crime of violence under 
section 924(c)(3).    Id.       

      2. Because section 924(c)(3)(B) can be applied to a defendant’s case‐specific 
conduct, it is not unconstitutionally vague.    “[N]o constitutional vagueness 
inheres in a substantial‐risk definition of a crime of violence when applied to 


                                            3 
case‐specific conduct.”   Id. at 178; see Sessions v. Dimaya, 138 S. Ct. 1204, 1215 
(2018) (“‘[W]e do not doubt’ the constitutionality of applying [a] ‘substantial risk 
[standard] to real‐world conduct.’” (final brackets in original) (quoting Johnson v. 
United States, 135 S. Ct. 2551, 2561 (2015))).    Since section 924(c)(3) is concerned 
with crimes of pending prosecution rather than with prior convictions, “a 
conduct‐specific identification of a predicate offense as a crime of violence can be 
made without raising . . . the constitutional concerns that have informed the 
Supreme Court’s categorical‐approach jurisprudence.”    Barrett, 903 F.3d at 182.     

       Therefore, even if conspiracy to commit Hobbs Act robbery were not a 
categorical crime of violence, a jury can determine whether the predicate felony 
satisfies the section 924(c)(3)(B) definition.    Id. at 178.    Under this 
conduct‐specific approach, section 924(c)(3)(B) is not unconstitutionally vague, 
and Dimaya does not compel invalidation of Watkins’s conviction.*    Id. at 182.   

       3. Because section 924(c)(3)(B) now requires a case‐specific inquiry, we 
must determine whether Watkins’s plea violated Rule 11 of the Federal Rules of 
Criminal Procedure.    Watkins’s plea did not expressly acknowledge that his 
predicate offense involved a substantial risk that physical force against the person 
or property of another in the course of committing the crime.    However, this 
error was harmless.    “[T]o demonstrate that a Rule 11 error affected his 
substantial rights, a defendant must show a ‘reasonable probability that, but for 
the error, he would not have entered the plea.’”    United States v. Torrellas, 455 
F.3d 96, 103 (2d Cir. 2006) (quoting United States v. Dominguez Benitez, 542 U.S. 
74, 83 (2004)). 

      Properly advised, Watkins would have still pleaded guilty to the 
924(c)(1)(A) count.    He admitted that he carried multiple handguns in the 

*  Post‐Dimaya, the First and Eleventh Circuits have similarly construed Section 
924(c)(3)(B) to require a conduct‐based approach.    See United States v. Douglas, 907 
F.3d 1, 1 (1st Cir. 2018); Ovalles v. United States, 905 F.3d 1231, 1234 (11th Cir. 2018) (in 
banc).    The Fifth, Tenth, and District of Columbia Circuits have construed section 
924(c)(3)(B) to require a categorical approach.    See United States v. Davis, 903 F.3d 483, 
485‐86 (5th Cir. 2018), petition for cert. filed, No. 18‐431 (Oct. 3, 2018); United States v. 
Salas, 889 F.3d 681, 686 (10th Cir. 2018), petition for cert. filed, No. 18‐428 (Oct. 3, 2018); 
United States v. Eshetu, 898 F.3d 36, 37‐38 (D.C. Cir. 2018) (per curiam). 

                                               4 
attempt to rob an illegal gambling establishment.    Gov’t App’x 14.    He and his 
coconspirators were arrested on the way to the planned robbery with two loaded 
firearms and a black ski mask.    And Watkins made post‐arrest statements 
admitting his guilt and that he had agreed to provide the firearms for use in the 
robbery.    Id. at 15.    Watkins’s admissions show he understood the heightened 
risk of violence from his actions in furtherance of the Hobbs Act robbery 
conspiracy.    The only reasonable conclusion is that Watkins would have pleaded 
guilty even had section 924(c)(3)(B) been explained to him perfectly. 

      Therefore, we affirm Watkins’s conviction under section 924(c)(1)(A).   

       We have considered Watkins’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




                                        5